             Case 2:19-cr-01382-KG Document 130 Filed 04/09/21 Page 1 of 9

                                                                               FILED
                                                                    UNITED STATES DISTRICT COURT
                                                                      LAS CRUCES, NEW MEXICO
                        IN THE UNITED STATES DISTRICT COURT
                                                                               APR O 9 2021       (¼,6
                           FOR THE DISTRICT OF NEW MEXICO
                                                                       MITCHELL R. ELFERS
                                                                           CLERK OF COURTir
UNITED STATES OF AMERICA,                                                         "3:'�o /-

        Plaintiff,

V.                                                                 CR No. 19-1382-001 KG

RAFAEL GOMEZ-VEGA,

        Defendant.

                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant Rafael Gomez-Vega's Motion to Reduce

Sentence Pursuant to 18 U.S.C. § 3582(c)(A)(i) (Motion) (Doc. 128). The United States timely

filed a response in opposition to Mr. Gomez-Vega's Motion (Doc. 129). The Motion is now ripe

for disposition. After careful review of Mr. Gomez-Vega's Motion, the response, and the

relevant law, the Court denies the Motion without prejudice.

        I Background

        On July 11, 2019, Mr. Gomez-Vega pied guilty to 12 counts in a 14-count Indictment for

distribution, possession, and conspiracy to distribute methamphetamine and heroin, in violation

of 21 U.S.C. §§ 841(b)(l)(A), (B), and (C). (Doc. 42); (Doc. 75) at 2. On November 5, 2019,

the Court sentenced Mr. Gomez-Vega to 120 months imprisonment, followed by five years of

supervised release. (Doc. 75) at 3-4. Mr. Gomez-Vega is currently serving his sentence at FCI

La Tuna and is expected to be released from custody in March 2029. See (Doc. 128) at 2; (Doc.

129) at 3.
Case 2:19-cr-01382-KG Document 130 Filed 04/09/21 Page 2 of 9
Case 2:19-cr-01382-KG Document 130 Filed 04/09/21 Page 3 of 9
Case 2:19-cr-01382-KG Document 130 Filed 04/09/21 Page 4 of 9
Case 2:19-cr-01382-KG Document 130 Filed 04/09/21 Page 5 of 9
Case 2:19-cr-01382-KG Document 130 Filed 04/09/21 Page 6 of 9
Case 2:19-cr-01382-KG Document 130 Filed 04/09/21 Page 7 of 9
Case 2:19-cr-01382-KG Document 130 Filed 04/09/21 Page 8 of 9
Case 2:19-cr-01382-KG Document 130 Filed 04/09/21 Page 9 of 9
